Voting time
I first of all have the pleasure of telling the House that the Lithuanian Parliament ratified the Treaty this morning.
(Applause)
The next item is voting time.
(For the results and other details of the vote: see Minutes)
- Before the vote:
Madam President, today is my last vote in Parliament. Tomorrow Hanne Dahl will represent the Danish June Movement. May I thank all of you for the good battles on constitutions and referendums and good cooperation in our joint fight for transparency.
We have managed to open the secret telephone book in the Commission. We have their agendas and their minutes on the net. We will soon see who advises the Commission and who gets the subsidies. Such victories were only possible because we cooperated across political lines.
In the Convention we had the signatures from 23 governments, every single MP and every MEP except one, for a very simple proposal to turn the procedure on transparency. Everything has to be open and transparent unless you make a derogation.
Also, I thank you for the support on several amendments on F-gases, on the climate, pesticides and drinking water, transport, nitrate in ecological sausages.
My second wish is that laws will no longer be established by civil servants behind closed doors. Please ensure that all European laws have to pass through this Parliament in a public vote.
Thank you, colleagues, for 29 years in our joint assembly...
... and thank you to the Danish voters who made it possible!